                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

RON SPENCER                                                            CIVIL ACTION NO.

VERSUS                                                                 19-470-SDD-EWD

DIXON CORRECTIONAL
INSTITUTION, ET AL.


                                                     ORDER

         Ron Spencer (“Plaintiff”), who is representing himself and was previously confined at the

Dixon Correctional Institution (“DCI”) in Jackson, Louisiana, 1 instituted this action on or about

July 16, 2019 against the Dixon Correctional Institution Medical Department, Karla Bringedhi,

Lekeshia Jackson, Unknown MacMurdo, Misty Holly, and Dixon Correctional Institution

(“Defendants”) pursuant to 42 U.S.C. § 1983. 2 Plaintiff alleges that while incarcerated at DCI,

DCI and the DCI Medical Department denied him medical treatment, which constituted a

deliberate indifference to his serious medical needs in violation of the Eighth Amendment. 3 In

order to successfully plead a cause of action in a civil rights case, a plaintiff must ordinarily state

a set of facts that illustrates each defendant’s participation in the alleged wrong. 4 The Supreme

Court has held that “[e]ach Government official, his or her title notwithstanding, is only liable for

his or her own misconduct.” 5 Plaintiff has alleged he was treated with deliberate indifference

because he was recommended for “immediate” physical therapy by doctors at U.M.C. on

September 2, 2018 but was never referred for physical therapy. According to Plaintiff, in April




1
  R. Doc. 6. Plaintiff has been released from incarceration.
2
  R. Doc. 1.
3
  R. Doc. 4-1, p. 2.
4
  Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir. 1986).
5
  Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009).

                                                          1
2019, he was scheduled for surgery at U.M.C. but was advised that that surgery could not be

completed because he “had waited to [sic] long without getting the proper treatment.” 6 While

Plaintiff has generally alleged deliberate medical indifference, he has not identified the specific

acts of each individual Defendant that he claims constituted deliberate medical indifference. 7

Instead of having his lawsuit dismissed at this time, Plaintiff will be given an opportunity to allege

specific facts that he believes support his claims, if possible. 8

         IT IS ORDERED that by no later than July 29, 2021, Plaintiff shall file an amended

complaint on the standardized § 1983 lawsuit form (attached), stating specific facts to support his

claims. In this repleading, Plaintiff shall list each Defendant individually and explain the acts or

omissions of each Defendant that Plaintiff believes violated his constitutional rights. Plaintiff is

placed on notice that this lawsuit may be dismissed if he files another § 1983 lawsuit stating only

that he was not provided adequate medical care by DCI. Plaintiff must explain how each

individual Defendant violated his constitutional rights and his amended complaint must expressly

state the following:

    1) Which Defendant(s) examined and treated you after September 2, 2018?

    2) On what date(s) did each Defendant examine and/or treat you after September 2, 2018?



6
  R. Doc. 1-1, p. 1.
7
  Plaintiff has generally alleged that DCI and the DCI Medical Department violated his constitutional rights, but these
Defendants will be subject to dismissal because they are not considered persons for purposes of § 1983. Douglas v.
Gusman, 567 F.Supp.2d 877, 892 (E.D. La. 2008), citing United States ex rel. Arzonica v. Scheipe, 474 F.2d 720, 721
(3rd Cir. 1973); Cullen v. DuPage County, No. 99-1296, 1999 WL 1212570, *1 (N.D. Ill. Dec. 14, 1999); Whitley v.
Westchester County Corr. Facility Admin., No. 97-0420 (SS), 1997 WL 659100, at *6 (S.D.N.Y. Oct. 22, 1997);
Sponsler v. Berks County Prison, No. 95–1136, 1995 WL 92370, at * 1 (E.D. Pa. 1995); Powell v. Cook County Jail,
814 F.Supp. 757, 758 (N.D. Ill. 1993). Plaintiff must state his claims against the individual persons he deems
responsible for the alleged violations.
8
  See Eason v. Thaler, 14 F.3d 8 (5th Cir. 1994). See also, e.g., In re Am. Airlines, Inc., Privacy Litig., 370 F.Supp.2d
552, 567-68 (N.D. Tex. 2005) (“[D]istrict courts often afford plaintiffs at least one opportunity to cure pleading
deficiencies before dismissing a case, unless it is clear that the defects are incurable or the plaintiffs advise the court
that they are unwilling or unable to amend in a manner that will avoid dismissal.”). Though Plaintiff has already filed
one amended complaint, the Court finds it appropriate to provide Plaintiff with one more opportunity to amend. R.
Doc. 4.

                                                            2
       3) For what conditions did each Defendant examine and/or treat you after September 2, 2018?

       4) What course of treatment was prescribed to Plaintiff for what conditions and by which

           Defendant(s) after September 2, 2018?

       5) To the extent treatment was delayed, for what condition(s) was treatment delayed and what

           injuries you claim you suffered because of the delay?

       6) Which Defendant(s) if any were notified of the orders allegedly given by U.M.C. Hospital

           on September 2, 2018?

       7) The First Step Response Form attached to your original complaint states as follows:




           To the extent you disagree that you received the treatment from the individuals as stated

           on the First Step Response Form, please explain the basis for your disagreement in your

           amended complaint.

       8) What surgery were you scheduled to have in April 2019 at U.M.C.?

       9) Did you file an administrative remedy grievance (ARP) between September 2, 2018 and

           the filing of ARP DCI 2019-463, which was rejected on June 19, 2019? 9 If yes, on what

           date did you file the ARP and what was the response at the first and second steps?

           Plaintiff should include any other information relevant to his claim and should ensure that

he is clear which Defendant(s) was responsible for the action/inaction that constituted or led to the



9
    R. Doc. 4-1, pp. 4-5.

                                                    3
constitutional violation. Plaintiff is placed on notice than an amended complaint takes the place

of the previous complaints. 10 His amended complaint will be the operative complaint for this

lawsuit and must include all defendants, claims, and facts. Plaintiff is instructed to place the cause

number “3:19cv470” on the amended complaint and on all documents that he files in this lawsuit.

This lawsuit may be dismissed for failure to prosecute pursuant to Local Civil Rule 41 for

failure to timely comply with this Order.

           Signed in Baton Rouge, Louisiana, on June 29, 2021.




                                                       S
                                                       ERIN WILDER-DOOMES
                                                       UNITED STATES MAGISTRATE JUDGE




10
     Clark v. Tarrant County, Texas, 798 F.2d 736, 740 (5th Cir. 1986).

                                                           4
